266 S.W.3d 867 (2008)
Jeanette TOLEN, Appellant,
v.
BARNES-JEWISH HOSPITAL, et al., Respondents.
No. ED 90860.
Missouri Court of Appeals, Eastern District, Division Three.
October 21, 2008.
Jeanette Tolen, St. Louis, MO, pro se.
Fox Galvin, St. Louis, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Jeanette Tolen ("plaintiff) appeals the judgment of the trial court granting summary judgment in favor of defendant Barnes-Jewish Hospital ("defendant"). Plaintiff claims the court erroneously granted a previous motion of defendant to reinstate her cause of action following a dismissal, and the court erred in granting defendant's motion for summary judgment.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).